Citation Nr: 1222424	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  00-04 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel









INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1966 to November 1969.

The Board's decision here does not preclude the Veteran from filing an application to reopen the claim of service connection for a back disability with a Department of Veterans Affairs (VA) Regional Office (RO or Agency of Original Jurisdiction), and the matter is referred to the RO for appropriate action. 


FINDING OF FACT

In a decision in November 2006, the Board denied service connection for a back disability on the merits, and the Board lacked jurisdiction to subsequently develop the same claim by the remands in October 2007 and in September 2010.  


CONCLUSION OF LAW

The Board does not have appellate jurisdiction of the claim of service connection for a back disability, following the Board's decision in November 2006, denying the same claim.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.101, 20.202 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.





The U.S. Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  As the law is dispositive, the VCAA does not apply. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural History

In a rating decision in August 1978, the RO denied the Veteran's initial claim of service connection for a back disability.  After the Veteran was notified of the adverse determination and of his appellate rights, the Veteran did not appeal the adverse determination, and the rating decision by the RO became final by operation of law, that is, a finally adjudicated claim.  38 U.S.C.A. § 7105(c), 38 C.F.R. §§ 3.104(a) and 3.160(d). 

A finally adjudicated claim by the RO may not be reopened and allowed, and a claim based on the same factual basis may not be considered, unless new and material evidence is submitted. 38 U.S.C.A. §§ 5108 and 7105(c). 

In August 1996, the Veteran filed an application to reopen the claim of service connection for a back disability.  In a rating decision in August 1998, the RO denied the reopening of the claim.  After the Veteran was notified of the adverse determination and of his appellate rights, the Veteran timely filed a notice of disagreement, which initiated an appeal to the Board.  The Veteran subsequently perfected the appeal by timely filing a substantive appeal, following the issuance of the statement of the case.  





On appeal to the Board, in May 2003, the Board remanded the claim for procedural development.  In a decision in September 2004, the Board reopened the previously denied claim of service connection for a back disability and remanded the claim for additional development.  After the remand, in a decision in November 2006, the Board denied the claim of service connection for a back disability on the merits.  

The Board's decision included notice of the options to the Veteran if he was not satisfied with the Board's decision, which were: filing an appeal to the United States Court of Appeals for Veterans Claim (Court), 38 U.S.C.A. § 7266; filing a motion for reconsideration of the Board's decision, 38 U.S.C.A. § 7103 and 38 C.F.R. § 20.1000; filing a motion of clear and unmistakable error in the Board's decision, 38 U.S.C.A. § 7111 and 38 C.F.R. § 20.1404; and filing a motion to vacate on grounds of due process, 38 C.F.R. § 20.904.  The notice included the time limit for filing an appeal to the Court and that there were no limits for filing on the remaining options.  The Veteran did not take action on any of the options. 

The Veteran was notified that he could also choose to ask the RO to reopen the claim by submitting new and material evidence, which would not have an affect on the Board's decision. 

In October 2007 and in September 2010 without acknowledgement of the Board's decision in November 2006, denying the claim of service connection for a back disability on the merits, the Board remanded the claim of service connection for a back disability for development, which the RO completed.  The Veteran had not asked the RO to reopen the claim and the RO did not address the claim as a claim to reopen. 





Analysis 

Questions with regard to VA benefits are subject to one review on appeal to the Secretary.  A final decision on such an appeal shall be made by the Board of Veterans Appeals.  38 U.S.C.A. § 7104(a).  

In part, the principal functions of the Board are to make determinations of appellate jurisdiction and consider all applications on appeal properly before it.  38 C.F.R. § 19.4. 

An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal. 38 C.F.R. § 20.200.  A notice of disagreement is a written communication from a claimant expressing dissatisfaction with an adjudicative determination by the RO or Agency of Original Jurisdiction and a desire to contest the result.  38 C.F.R. § 20.201.

The decision in November 2006 by the Board, denying the claim of service connection for a back disability on the merits, after having reopened the claim in a decision in September 2004, is final, unless appealed to the Court or another exception to finality applied, namely, filing a motion for reconsideration or a motion of clear and unmistakable error, or a motion to vacate.  And the Veteran did not take any action to challenge the finality of the Board's decision of November 2006. 

When a claim is disallowed by the Board, the claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered, unless new and material evidence has been submitted.  38 U.S.C.A. §§ 7104(b) and 5108.  

In the remands in October 2007 and in September 2010 without acknowledgement of the Board's decision in November 2006, denying the claim of service connection for a back disability on the merits, the Board inexplicably ordered development of the claim of service connection for a back disability.  

In the interim between the Board's decision in November 2006 and the remand in October 2007 or the remand in September 2010, the Veteran had not submitted to the RO an application to reopen the claim, and there was no claim properly before the Board to decide on appeal, that is, an adjudicative determination by the RO and a notice of disagreement, initiating an appeal to the Board.  38 C.F.R. § 20.200.  The filing a notice of disagreement is "mandatory," which forecloses the Board's exercise of jurisdiction over a matter where a notice of disagreement had not been filed.  38 U.S.C.A. § 7105(b)(1); Percy v. Shinseki, 23 Vet. App 37, 44 (2009) (statutory provisions of 38 U.S.C.A. § 7105(b)(1) mandate a filing of a notice of disagreement to initiate appellate review).  

As the filing of a notice of disagreement is mandatory for the Board's appellate jurisdiction, and as there was no appeal of the same claim initiated by the filing of a notice of disagreement properly before the Board after the Board's decision in November 2006, the Board lacked appellate jurisdiction to develop the claim.  Since there is no appeal properly before the Board on the claim of service connection for a back disability, the Board cannot now adjudicate a claim over which it does not have jurisdiction.  


ORDER

After the Board's decision in November 2006, denying service connection for back disability, there was no claim for the same disability in appellate status, and the appeal is dismissed.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


